DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 12-22  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Ciazza”) in view of Applicant’s Admitted Prior Art (“AAPA”), U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”), WO 02/087669 (“Targell”), and U.S. Patent No. 6,068,148 (“Weiler”).
Regarding Claim 1, Ciazza discloses a syringe (e.g. 322 – see Fig. 20 and 28) and detachable needle (e.g. 421 – explicitly proposed as an alternative to 321 – see Col. 14, Ln.  46-55) assembly having reduced dead space features (see generally Fig. 20) comprising:
an elongate syringe barrel (322) having a longitudinal axis (see Fig. 30 and 28 – i.e. the axis running concentric to the hollow interior of the barrel from the proximal to distal ends), an inside surface defining a chamber for retaining fluid (see generally Fig. 20 – i.e. the hollow interior of then barrel which is partially occupied by the plunger 323), an open proximal end (328 – open when the plunger is no present), an open distal end (see Fig. 22) including a collar (331) and a distally facing annular surface (335) projecting inwardly from said collar (see Fig. 22), a portion of said collar having a cylindrically shaped, axially aligned circular side wall (332 – see Fig. 22);
A needle assembly (see 421 – Fig. 28 – see Col. 14, Ln.  46-55 where it is explicitly indicated as an alternative for use in association with syringe 322) including a hub (453) having a body portion including a proximal end (455), a distal end (456), a conduit (457) therethrough (see Fig. 31), a proximally facing annular surface (459) at the proximal end of the body portion.
Ciazza discloses the invention substantially as claimed except that the distally facing annular surface (see 335) and the proximally facing annular surface (see 459) are expressly and particularly “flat”, having an angle of EXACTLY 90 degrees with respect to the longitudinal axis of the syringe barrel. Ciazza discloses that these surfaces may be defined by corresponding angles A (see Fig. 22) and B/C (see Fig. 31) respectively and that these angles may present as a significantly flat 178 degrees (see Col. 13, Ln. 43-52; Col. 14, Ln. 64-67). However, such a 178 degree configuration would only particularly present an 89 degree angle with respect to the longitudinal axis (see supplemental annotated figure below). 
Examiner notes that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” particularly where “[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties”, see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), see also MPEP 2144.05 I for additional relevant case law. Such a finding is consistent with Applicant’s own admissions that “the proximally facing annular surface 74 when it is flat on the hub and the distally facing annular surface 58 when it is flat on the barrel need not be aligned exactly at 90 degrees from the longitudinal axis. A broad range of angles will work with the angles of 88 degrees to 92 degrees being desired and 90 degrees being preferred” (Par. 37). While Applicant indicates a “preference” for 90 degrees Applicant also notes that there is no criticality to EXACTLY 90 degrees versus variations at approximately 90 degrees including angles (see e.g. 88 and 89 degrees) which are present in the range disclosed by Ciazza (see annotated supplemental figure below).


    PNG
    media_image1.png
    440
    843
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s rendering of a configuration with an angle C of 178 degrees, whereby the longitudinal axis will bisect the angle such that face is angled at approximately 89 degrees with respect to the longitudinal axis.

Examiner further notes that Ciazza does not explicitly disparage a completely flat surface of 180 degrees (i.e. 90 degrees with respect to the longitudinal axis) and is merely silent as to its consideration in the invention of Fig. 20 and 31. However, Examiner does not that in alternative embodiments (see e.g. Fig. 12 – reproduced below) Ciazza presents with corresponding proximal and distal facing surfaces which appear to utilize a completely flat surface which presents with a 90 degree angle with respect to the longitudinal axis – although Ciazza does not explicitly disclose the precise angle of such a surface in that particular embodiment.


    PNG
    media_image2.png
    285
    305
    media_image2.png
    Greyscale

Examiner further directs Applicant’s attention to the admitted prior art which forms part of the instant application disclosure (Par. 4 of the PGPUB). Examiner notes that admissions by Applicant may be relied upon as prior art in both anticipation and obviousness determinations, see Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988), In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975).
Here, Applicant recites:
“[t]he prior art also teaches a flat seal, perpendicular to the longitudinal axis of the syringe barrel which mates with a flat seal on the needle hub for use with a threaded needle assembly and barrel engagement structure. The flat seal then greatly reduces the portion of the dead space attributable to variations in barrel and hub tolerances.”
As such, it is clear that Applicant does not purport this particular “perpendicular” configuration to be, itself, an inventive concept and recognizes that it is known to the prior art to form “perpendicular” flat seals (i.e. seals 90 degrees with respect to the longitudinal axis) and admits its utility to “greatly reduce[s] the portion of the dead space attributable to variations in barrel and hub tolerances”.
	As such, in view of the combination of Ciazza and Applicant’s admitted prior art (Par. 4), it must be found obvious for a person having ordinary skill in the art at the time the invention was made to construct the angle of A/C of Ciazza to be exactly 180 degrees thereby constructing a flat seal that presents 90 degrees from the longitudinal axis to the extent that Applicant’s Admitted Prior Art already recognizes the existence of such a configuration (see Par. 4) with the benefit of reducing dead space (see Par. 4) and Ciazza presents with a range (up to 178 degrees, i.e. 89 degrees from the longitudinal axis) which is significantly similar with Applicant’s claimed value (i.e. 90 degrees from the longitudinal axis) so as to obviate that particular solution as an obvious design choice, particularly in light of Applicant’s disclosure that exactly 90 degrees does not confer any additional benefits over angles of approximately 90 degrees inclusive to values explicitly discussed by Ciazza (see above analysis).
	Modified Ciazza further discloses that the flat proximally facing annular surface on the body portion contacting said annular surface of said barrel forming a primary seal between said hub and said barrel (see generally Fig. 20 which illustrates the corresponding surfaces of alternative adapter 321 – see also Col. 14, Ln. 46 – Col. 15, Ln. 5; see also Col. 13, Ln. 43-52).
	Ciazza, as modified, discloses the invention substantially as claimed except that the hub of the needle assembly further includes a secondary seal. However, Watts discloses a related cannula hub (105) affixable to a syringe (111) via a similar collar-engaging structure (i.e. threads 307, 121). Watt discloses that sealing engagement can be provided by the cooperative geometry of the hub and syringe alone (see Fig. 2) or the device can further include a projecting secondary seal (see e.g. 331, 333, or 335) provided at various locations on the cannula hub of the needle assembly in order to form a cooperative seal with the syringe structure (Par. 44, 45, 46). It would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the hub of the device of Caizza with a secondary seal, as disclosed by Watts, in order to form a redundancy to the primary seal to ensure that no leakage or contamination of the retained contents of the syringe occurs (see Abstract, Par. 13, 43-46 - Watts). Watts establishes that threads in combination with secondary seals are obvious and suitable alternatives to threads alone. It has been held that simple substitution of known equivalents require only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Ciazza, as modified by Watts, discloses the invention substantially as claimed except that the secondary seal comprises a “tapered projection”, as claimed, which is not an o-ring. Instead Watts only explicitly contemplates the use of o-ring secondary seals (331, 333, 453) and similar non-integral gaskets (335). However, it is well known in the prior art that integral tapered projections are an alternative sealing structure to separately formed o-rings/gaskets. For example, Targell discloses a related needle hub (Fig. 5) likewise provided to sealingly fit within cylindrical collar of a syringe barrel (12 – see Fig. 2) wherein Targell explicitly recites that an integrally formed, tapered projection (38) can be used as an express alternative to an o-ring seal (see Pg. 13, 14 – RE: “the present invention as embodied in the illustrated syringe results in an much simplified design…[a]dvantages that can be realized include the following… an integral lip seal rather than an “O” ring seal…” [emphasis added]). As illustrated in Targell the lip seal (38) has a base adjacent to the hub body of the device and a free end (see the acme/apex of the lip seal remote from the base),  said tapered projection appear to be being wider at said base than at said free end (see Fig. 5), the tapered projection being integrally formed with said body portion (Pg. 8, 9).

    PNG
    media_image3.png
    453
    757
    media_image3.png
    Greyscale

Figure 5 of Targell – enlarged to show detail


As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the secondary seal (see Watts) of the modified invention of Ciazza, as an integral, tapered projection as an alternative to a separate o-ring, as disclosed by Targell, whereby the prior art has established integral, tapered projections and o-rings to be suitable alternatives to one another for simplifying design of the device. 
To the extent that Applicant might argue that Targell does not clearly establish a “taper” to the integral seal – Examiner submits that such shapes are notoriously well-known to the art. For example, Weiler discloses an integral annular sealing projection (26 or 126) provided to create a “liquid seal” between a cannula/needle hub (34) and drug delivery device (12; see Col. 1, 3), wherein the annular sealing projection is embodied as a resilient, tapered annular bead having a base which is wider than its free end (see Fig. 2 and 3). 

    PNG
    media_image4.png
    375
    290
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    270
    304
    media_image5.png
    Greyscale


As such, the prior art establish a clear tapered shape to be a suitable, obvious shape for affecting an annular sealing projection, whereby it would have been obvious to select such a shape for a secondary seal in modification to Caizza to create a predictable, suitable seal design.
It has been found that simple substitution of known equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) – as it pertains to substituting an integral tapered sealing projection for an o-ring. 
It has been held that forming an invention in a single, integrated configuration which was formerly constructed of a plurality of separable parts requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) – as it pertains to integrally forming the secondary seal as opposed to supplying a separate secondary seal.
It has been held that the change in shape of an invention requires only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) – as it pertains to utilizing a tapered sealing projection in place of a circular sealing o-ring.

Ciazza, as modified by Watts and Targell, discloses the invention substantially as claimed except for explicitly resolving the precise location of the tapered sealing projection to form the secondary seal in the modified invention of Ciazza. However, it is noted that Watts does contemplate a variety of locations and as such an ordinary artisan would reasonably recognize and appreciate that different locations and mounting arrangements for the sealing ring could be employed as mere obvious design choices directed toward adapting the teachings of Watts for application in the specific device/structure described by Caizza.  
For example, Sharp discloses a syringe having a collar (16) engageable with a hub (20) via a collar-engaging structures (54) which corresponds to complimentary hub engaging structures (56) wherein the hub further includes an outwardly projecting annular sealing ring (60) around the body portion of the hub (See Fig. 2), a secondary annular seal being positioned proximal of an entirety of the collar-engaging structure (see Fig. 2 on the hub of the needle assembly) the secondary annular seal engaging an inside surface of the circular side wall of said collar (see Fig. 2) to form a seal between the hub and the collar and the collar engaging structure is positioned distal to an entirety of the secondary annular seal for releasably engaging the hub to the collar (Fig. 2). As such, Sharp establishes a known suitable location for a secondary annular seal in a threaded needle hub which is received within and engages corresponding threads of a circumferential syringe collar (a mounting structure shared with the Caizza syringe construction).
It would have been obvious for one having ordinary skill in the art at the time the invention was made to configure the device of Caizza to include a secondary annular seal (embodied as a tapered projection instead of an o-ring – see Targell) provided proximally of the collar engaging threads of the hub, as disclosed by Sharp, thereby only achieving the expected results of utilizing a well-known location for such a annular seal to provide for known, suitable and predictable results of provide a sealing function between a cannula hub and syringe collar. Examiner notes that it has been held to require only routine and customary skill in the art to rearrange the essential working parts of an invention, see In re Japikse, 181 F.2d 1019, 86 USPQ 378 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Only the expected and predictable results of selecting a known location, to provide a known sealing device, to provide a secondary seal between a syringe and cannula hub as is known in the art would be achieved. 
Examiner submits that the prior art clearly establishes the location of the sealing ring with respect to the needle hub to be an obvious design choice, the precise location being illustrated in the prior art and obvious for an ordinary artisan to select for the purposes of locating a sealing ring to the needle hub of the device of Caizza in order to supplement the action of the threaded engagement between the hub and collar thereby improving the seal of the device in a known and predictable manner.
As provided for by the above modifications of Ciazza to include a secondary seal (see Watts), comprising an integral tapered projection (see Targell), located at a specific location on the hub (see Sharp) – the tapered projection forms a secondary, backup seal in the event that a user fails to provide sufficient rotational torque (i.e. fails to thread the needle hub sufficiently far within the syringe barrel collar while connecting the hub to the barrel to adequately engage the primary seal (i.e. the fully seated corresponding distal and proximal faces of the collar and hub respectively).
Specifically, the below (left) figure illustrates the unmodified hub of Caizza fully seated such that the primary seal is engaged between the distally facing annular surface of the collar and the proximally facing annular surface of the hub.

    PNG
    media_image6.png
    219
    115
    media_image6.png
    Greyscale
                
    PNG
    media_image7.png
    288
    227
    media_image7.png
    Greyscale

However, such primary seal engagement only occurs if the needle hub is fully rotated, i.e. torqued, within the collar threads. For example, if the hub is not fully rotated (see above - right) the primary seal will not engage (note that in the above figure the proximal and distal facing surfaces do not contact one another and therefore do not form the primary seal because the needle hub has not been fully torqued within the syringe barrel collar).
Modification of Caizza, as shown below, forms an annular sealing projection ring, projecting from the hub and sealingly engaging the circular side wall of the collar thereby forming a secondary seal between the hub and the barrel. Since this seal is formed between the circumferential surfaces of the hub and the collar, the hub does not need to be fully seated in order to form said secondary seal (see below figure). Rather, the secondary seal will be formed even in the event that the hub is not fully seated, i.e. a user fails to provide sufficient torque to the needle hub to adequately engage the primary seal. Examiner submits that the annular sealing ring does not need to be seating within the corresponding sealing groove on the collar in order to form an annular seal, rather by virtue of an elastic, resilient interference fit the annular ring will form a seal with any surface against which it abuts, including the circumferential surface of the collar.
 
    PNG
    media_image8.png
    561
    886
    media_image8.png
    Greyscale


Supplemental Figure: Ciazza as modified above to include a flat angle A and C (see Ciazza) and a secondary sealing member (see Watts) comprising a tapered sealing projection not an o-ring (see Targell) and locate the sealing projection at the proximal portion of the hub (see Sharp) whereby the sealing projection will compress against the circular walls of the syringe collar to thereby seal against including in locations wherein the hub is not yet fully seated.



, said hub of the needle assembly further including a tapered projection having a base adjacent to said body portion and a free end, said tapered projection being wider at said base than at said free end, the tapered projection being integrally formed with said body portion, the tapered projection positioned proximal of an entirety of a collar-engaging structure on the hub of the needle assembly for engaging complementary hub-engaging structure on an inside surface of the circular side wall of the collar of the syringe barrel, the tapered projection not comprising an o-ring, the tapered projection sealingly engaging said inside surface of the circular side wall of said collar of the syringe barrel to form a secondary seal between said hub and said inside surface of said circular side wall of said collar wherein the secondary seal is a backup seal in the event that a user fails to provide enough rotational torque while connecting the hub to the barrel to adequately engage the primary seal, said needle assembly further including a cannula having a distal end, a proximal end and a lumen therethrough, said proximal end of said cannula being connected to said distal end of said hub so that said lumen is in fluid communication with said chamber.
Regarding Claim 4, Ciazza discloses the syringe assembly to further include:
an elongate plunger rod (323);
having a distal end (see generally at piston 350), a proximal end (see i.e. the opposed thumb flange – see Fig. 28) and a stopper (350) at said distal end of said plunger rod, said stopper being slidably positioned in fluid tight engagement with said inside surface of said barrel for displacing fluid from said chamber through said cannula by relative motion of said plunger rod with respect to said barrel (see Col. 11, Ln. 66 – Col. 12, Ln. 12).
Regarding Claim 5, Caizza discloses that the stopper includes a distally facing projection for partially occluding the conduit in the hub when the stopper is in the distal most position inside the barrel (Fig. 20 as labeled below – see also generally Col. 8, Ln. 12-29 as it pertains to defining the low dead space optimizing “projection” distal face of the stopper thereby explaining the utility of the projection illustrated in Fig. 20).

    PNG
    media_image9.png
    424
    733
    media_image9.png
    Greyscale


Regarding Claim 12, Caizza discloses an elongate hollow needle shield (478) having a distal end (479) and an open proximal end (480) removably engaged to said hub so that said needle shield covers said cannula (see Fig. 31).
	Regarding Claim 13, Caizza discloses that in some embodiments the hub and cannula may be integrally formed of thermoplastic material (Fig. 31 – Clm. 17).
Regarding Claim 14, Caizza discloses that in some embodiments the cannula includes a blunt distal tip (577, Fig. 32) as an alternative to the sharp distal tip (Fig. 31).
Regarding Claim 15, Caizza discloses that in some embodiments the cannula may be formed of metal (Fig. 30).
Regarding Claim 16, Caizza discloses that hub-engaging structure on the collar of the syringe barrel comprises at least one thread (333, 334) on an inside surface of the collar (see Fig. 22).
Regarding Claim 17, Caizza discloses that the threads may be a right-hand thread (Col. 13, Ln. 60-62).
Regarding Claim 18, Caizza discloses that the thread may comprise a multiple lead thread (Col. 13, Ln. 60-62).
Regarding Claim 19, Caizza discloses that as an alternative to cooperative threads the collar-engaging structure on the hub of the needle assembly can, in some embodiments, comprise two thread engaging projections (358a, 358b – see Fig. 27; Col. 14, Ln. 11-45). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the threads of the collar-engaging structure in any of the disclosed embodiments with alternative “two thread engaging projections”, since the two configurations are described by Caizza as being suitable, obvious alternatives to one another
Regarding Claim 20, Caizza discloses that the collar engaging structure comprises at least one thread (421) on an outside surface of the hub of the needle assembly (see Fig. 29). 
Regarding Claim 21, Caizza discloses that it is within the scope of the invention to configure the hub-engaging structure on the collar of the syringe barrel comprises two (RE: “one or more”) thread engaging projections on an inside surface of said collar (Col. 13, Ln. 65 – Col. 14, Ln. 5).
Regarding Claim 22, Caizza discloses a syringe (322 – Fig. 20 and 28) and detachable needle (see 421 – provided as an alternative to 321) assembly having reduced read space features (see generally Fig. 20) comprising:
an elongate syringe barrel (322) having a longitudinal axis (see Fig. 20 and 28 – i.e. the axis running concentric to the hollow interior of the barrel from the proximal to distal ends), an inside surface defining a chamber for retaining fluid (see generally Fig. 20 – i.e. the hollow interior of the barrel which is partially occupied by the plunger 323), an open proximal end (328 – open when the plunger is not present), an open distal end (see Fig. 22) including a collar (331) and a distally facing annular surface (335) projecting inwardly from said collar (see Fig. 22), a portion of the collar having a cylindrically shaped, axially aligned circular side wall (332 – see Fig. 22);
a needle assembly (see 421 – presented as an alternative to 321 for assembly with the syringe 322 – see Fig. 28) including a hub (453) having a body portion including a proximal end (455), a distal end (456), a conduit (457) therethrough (see Fig. 31), a proximally facing annular surface (459) at the proximal end of said body portion;
said needle assembly further including a cannula (471) having a distal end (476), a proximal end (see at circa 472), and a lumen (475) therethrough, said proximal end of said cannula being connected to said distal end of said hub so that said lumen is in fluid communication with said chamber (see Fig. 31); 
said proximally facing annular surface on said body portion contacting said annular surface of said barrel forming a primary seal between said hub and said barrel (see generally Fig. 20 which illustrates the corresponding surfaces of alternative adapter 321 – see also Col. 14, Ln. 46 – Col. 15, Ln. 5; see also Col. 13, Ln. 43-52).
Ciazza fails to explicitly disclose that the distally facing annular surface of the collar and the proximally facing annular surface of the hub body portion are “flat” having an angle of exactly 90 degrees. Ciazza discloses that these surfaces may be defined by corresponding angles A (see Fig. 22) and B/C (see Fig. 31) respectively and that these angles may present as a significantly flat 178 degrees (see Col. 13, Ln. 43-52; Col. 14, Ln. 64-67). However, such a 178 degree configuration would only particularly present an 89 degree angle with respect to the longitudinal axis (see supplemental annotated figure below). 
Examiner notes that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” particularly where “[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same properties”, see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985), see also MPEP 2144.05 I for additional relevant case law. Such a finding is consistent with Applicant’s own admissions that “the proximally facing annular surface 74 when it is flat on the hub and the distally facing annular surface 58 when it is flat on the barrel need not be aligned exactly at 90 degrees from the longitudinal axis. A broad range of angles will work with the angles of 88 degrees to 92 degrees being desired and 90 degrees being preferred” (Par. 37). While Applicant indicates a “preference” for 90 degrees Applicant also notes that there is no criticality to EXACTLY 90 degrees versus variations at approximately 90 degrees including angles (see e.g. 88 and 89 degrees) which are present in the range disclosed by Ciazza (see annotated supplemental figure below).


    PNG
    media_image1.png
    440
    843
    media_image1.png
    Greyscale

Supplemental Figure: Examiner’s rendering of a configuration with an angle C of 178 degrees, whereby the longitudinal axis will bisect the angle such that face is angled at approximately 89 degrees with respect to the longitudinal axis.

Examiner further notes that Ciazza does not explicitly disparage a completely flat surface of 180 degrees (i.e. 90 degrees with respect to the longitudinal axis) and is merely silent as to its consideration in the invention of Fig. 20 and 31. However, Examiner does not that in alternative embodiments (see e.g. Fig. 12 – reproduced below) Ciazza presents with corresponding proximal and distal facing surfaces which appear to utilize a completely flat surface which presents with a 90 degree angle with respect to the longitudinal axis – although Ciazza does not explicitly disclose the precise angle of such a surface in that particular embodiment.


    PNG
    media_image2.png
    285
    305
    media_image2.png
    Greyscale

Examiner further directs Applicant’s attention to the admitted prior art which forms part of the instant application disclosure (Par. 4 of the PGPUB). Examiner notes that admissions by Applicant may be relied upon as prior art in both anticipation and obviousness determinations, see Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).
Here, Applicant recites:
“[t]he prior art also teaches a flat seal, perpendicular to the longitudinal axis of the syringe barrel which mates with a flat seal on the needle hub for use with a threaded needle assembly and barrel engagement structure. The flat seal then greatly reduces the portion of the dead space attributable to variations in barrel and hub tolerances.”
As such, it is clear that Applicant does not purport this particular “perpendicular” configuration to be, itself, an inventive concept and recognizes that it is known to the prior art to form “perpendicular” flat seals (i.e. seals 90 degrees with respect to the longitudinal axis) and admits its utility to “greatly reduce[s] the portion of the dead space attributable to variations in barrel and hub tolerances”.
	As such, in view of the combination of Ciazza and Applicant’s admitted prior art (Par. 4), it must be found obvious for a person having ordinary skill in the art at the time the invention was made to construct the angle of A/C of Ciazza to be exactly 180 degrees thereby constructing a flat seal that presents 90 degrees from the longitudinal axis to the extent that Applicant’s Admitted Prior Art already recognizes the existence of such a configuration (see Par. 4) with the benefit of reducing dead space (see Par. 4) and Ciazza presents with a range (up to 178 degrees, i.e. 89 degrees from the longitudinal axis) which is significantly similar with Applicant’s claimed value (i.e. 90 degrees from the longitudinal axis) so as to obviate that particular solution as an obvious design choice, particularly in light of Applicant’s disclosure that exactly 90 degrees does not confer any additional benefits over angles of approximately 90 degrees inclusive to values explicitly discussed by Ciazza (see above analysis).
Ciazza, as modified, discloses the invention substantially as claimed except that the hub of the needle assembly further includes a secondary seal.
However, Watts discloses a related cannula hub (105) affixable to a syringe (111) via a similar collar-engaging structure (i.e. threads 307, 121). Watt discloses that sealing engagement can be provided by the cooperative geometry of the hub and syringe alone (see Fig. 2) or the device can further include a projecting secondary seal (see e.g. 331, 333, or 335) provided at various locations on the cannula hub of the needle assembly in order to form a cooperative seal with the syringe structure (Par. 44, 45, 46). It would have been obvious for one having ordinary skill in the art at the time the invention was made to provide the hub of the device of Caizza with a secondary seal, as disclosed by Watts, in order to form a redundancy to the primary seal to ensure that no leakage or contamination of the retained contents of the syringe occurs (see Abstract, Par. 13, 43-46 - Watts). Watts establishes that threads in combination with secondary seals are obvious and suitable alternatives to threads alone. It has been held that simple substitution of known equivalents require only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Ciazza, as modified by Watts, discloses the invention substantially as claimed except that the secondary seal comprises a “tapered projection”, as claimed, which is not an o-ring. Instead Watts only explicitly contemplates the use of o-ring secondary seals (331, 333, 453) and similar non-integral gaskets (335). However, it is well known in the prior art that integral tapered projections are an alternative sealing structure to separately formed o-rings/gaskets. For example, Targell discloses a related needle hub (Fig. 5) likewise provided to sealingly fit within cylindrical collar of a syringe barrel (12 – see Fig. 2) wherein Targell explicitly recites that an integrally formed, tapered projection (38) can be used as an express alternative to an o-ring seal (see Pg. 13, 14 – RE: “the present invention as embodied in the illustrated syringe results in an much simplified design…[a]dvantages that can be realized include the following… an integral lip seal rather than an “O” ring seal…” [emphasis added]). As illustrated in Targell the lip seal (38) has a base adjacent to the hub body of the device and a free end (see the acme/apex of the lip seal remote from the base),  said tapered projection appear to be being wider at said base than at said free end (see Fig. 5), the tapered projection being integrally formed with said body portion (Pg. 8, 9).

    PNG
    media_image3.png
    453
    757
    media_image3.png
    Greyscale

Figure 5 of Targell – enlarged to show detail


As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the secondary seal (see Watts) of the modified invention of Ciazza, as an integral, tapered projection as an alternative to a separate o-ring, as disclosed by Targell, whereby the prior art has established integral, tapered projections and o-rings to be suitable alternatives to one another for simplifying design of the device. 
To the extent that Applicant might argue that Targell does not clearly establish a “taper” to the integral seal – Examiner submits that such shapes are notoriously well-known to the art. For example, Weiler discloses an integral annular sealing projection (26 or 126) provided to create a “liquid seal” between a cannula/needle hub (34) and drug delivery device (12; see Col. 1, 3), wherein the annular sealing projection is embodied as a resilient, tapered annular bead having a base which is wider than its free end (see Fig. 2 and 3). 

    PNG
    media_image4.png
    375
    290
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    270
    304
    media_image5.png
    Greyscale


As such, the prior art establish a clear tapered shape to be a suitable, obvious shape for affecting an annular sealing projection, whereby it would have been obvious to select such a shape for a secondary seal in modification to Caizza to create a predictable, suitable seal design.
It has been found that simple substitution of known equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) – as it pertains to substituting an integral tapered sealing projection for an o-ring. 
It has been held that forming an invention in a single, integrated configuration which was formerly constructed of a plurality of separable parts requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) – as it pertains to integrally forming the secondary seal as opposed to supplying a separate secondary seal.
It has been held that the change in shape of an invention requires only routine and customary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) – as it pertains to utilizing a triangular, tapered sealing projection in place of a circular sealing o-ring.

Ciazza, as modified by Watts and Targell, discloses the invention substantially as claimed except for explicitly resolving the precise location of the tapered sealing projection to form the secondary seal in the modified invention of Ciazza. However, it is noted that Watts does contemplate a variety of locations and as such an ordinary artisan would reasonably recognize and appreciate that different locations and mounting arrangements for the sealing ring could be employed as mere obvious design choices directed toward adapting the teachings of Watts for application in the specific device/structure described by Caizza.  
For example, Sharp discloses a syringe having a collar (16) engageable with a hub (20) via a collar-engaging structures (54) which corresponds to complimentary hub engaging structures (56) wherein the hub further includes an outwardly projecting annular sealing ring (60) around the body portion of the hub (See Fig. 2), a secondary annular seal being positioned proximal of an entirety of the collar-engaging structure (see Fig. 2 on the hub of the needle assembly) the secondary annular seal engaging an inside surface of the circular side wall of said collar (see Fig. 2) to form a seal between the hub and the collar and the collar engaging structure is positioned distal to an entirety of the secondary annular seal for releasably engaging the hub to the collar (Fig. 2) wherein in a first position the circular side wall of the collar and the secondary annular seal are engaged with one another to seal (see Fig. 2). As such, Sharp establishes a known suitable location for a secondary annular seal in a threaded needle hub which is received within and engages corresponding threads of a circumferential syringe collar (a mounting structure shared with the Caizza syringe construction).
It would have been obvious for one having ordinary skill in the art at the time the invention was made to configure the device of Caizza to include a secondary annular seal (embodied as a tapered projection instead of an o-ring – see Targell) provided proximally of the collar engaging threads of the hub such that the entire collar engaging threads are distal to the secondary sealing projection, as disclosed by Sharp, thereby only achieving the expected results of utilizing a well-known location for such a annular seal to provide for known, suitable and predictable results of provide a sealing function between a cannula hub and syringe collar. Examiner notes that it has been held to require only routine and customary skill in the art to rearrange the essential working parts of an invention, see In re Japikse, 181 F.2d 1019, 86 USPQ 378 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Only the expected and predictable results of selecting a known location, to provide a known sealing device, to provide a secondary seal between a syringe and cannula hub as is known in the art would be achieved. 
Examiner submits that the prior art clearly establishes the location of the sealing ring with respect to the needle hub to be an obvious design choice, the precise location being illustrated in the prior art and obvious for an ordinary artisan to select for the purposes of locating a sealing ring to the needle hub of the device of Caizza in order to supplement the action of the threaded engagement between the hub and collar thereby improving the seal of the device in a known and predictable manner.
As provided for by the above modifications of Ciazza to include a secondary seal (see Watts), comprising an integral tapered projection (see Targell), located at a specific location on the hub (see Sharp) – the tapered projection forms a secondary, backup seal in the event that a user fails to provide sufficient rotational torque (i.e. fails to thread the needle hub sufficiently far within the syringe barrel collar while connecting the hub to the barrel to adequately engage the primary seal (i.e. the fully seated corresponding distal and proximal faces of the collar and hub respectively).
Specifically, the below (left) figure illustrates the unmodified hub of Caizza fully seated such that the primary seal is engaged between the distally facing annular surface of the collar and the proximally facing annular surface of the hub.

    PNG
    media_image6.png
    219
    115
    media_image6.png
    Greyscale
                
    PNG
    media_image7.png
    288
    227
    media_image7.png
    Greyscale

However, such primary seal engagement only occurs if the needle hub is fully rotated, i.e. torqued, within the collar threads. For example, if the hub is not fully rotated (see above - right) the primary seal will not engage (note that in the above figure the proximal and distal facing surfaces do not contact one another and therefore do not form the primary seal because the needle hub has not been fully torqued within the syringe barrel collar).
Modification of Caizza, as shown below, forms an annular sealing projection ring, projecting from the hub and sealingly engaging the circular side wall of the collar thereby forming a secondary seal between the hub and the barrel. Since this seal is formed between the circumferential surfaces of the hub and the collar, the hub does not need to be fully seated in order to form said secondary seal (see below figure). Rather, the secondary seal will be formed even in the event that the hub is not fully seated, i.e. a user fails to provide sufficient torque to the needle hub to adequately engage the primary seal. Examiner submits that the annular sealing ring does not need to be seating within the corresponding sealing groove on the collar in order to form an annular seal, rather by virtue of an elastic, resilient interference fit the annular ring will form a seal with any surface against which it abuts, including the circumferential surface of the collar.
 
    PNG
    media_image8.png
    561
    886
    media_image8.png
    Greyscale


Supplemental Figure: Ciazza as modified above to include a flat angle A and C (see Ciazza) and a secondary sealing member (see Watts) comprising a tapered sealing projection not an o-ring (see Targell) and locate the sealing projection at the proximal portion of the hub (see Sharp) whereby the sealing projection will compress against the circular walls of the syringe collar to thereby seal against including in locations wherein the hub is not yet fully seated.

Caizza discloses an elongate hollow needle shield (478) having a distal end (479) and an open proximal end (480) removably engaged to said hub so that said needle shield covers said cannula (see Fig. 31).
Caizza discloses that the collar engaging structure comprises at least one thread (421) on an outside surface of the hub of the needle assembly (see Fig. 29). Caizza discloses that as an alternative to cooperative threads the collar-engaging structure on the hub of the needle assembly can, in some embodiments, comprise two thread engaging projections (358a, 358b – see Fig. 27; Col. 14, Ln. 11-45) disposed on opposite sides in an offset orientation. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the threads of the collar-engaging structure in any of the disclosed embodiments with alternative “two thread engaging projections”, since the two configurations are described by Caizza as being suitable, obvious alternatives to one another.
Caizza discloses that it is within the scope of the invention to configure the hub-engaging structure on the collar of the syringe barrel comprises two (RE: “one or more”) thread engaging projections on an inside surface of said collar (Col. 13, Ln. 65 – Col. 14, Ln. 5).
Ciazza discloses the syringe assembly to further include:
an elongate plunger rod (323);
having a distal end (see generally at piston 350), a proximal end (see i.e. the opposed thumb flange – see Fig. 28) and a stopper (350) at said distal end of said plunger rod, said stopper being slidably positioned in fluid tight engagement with said inside surface of said barrel for displacing fluid from said chamber through said cannula by relative motion of said plunger rod with respect to said barrel (see Col. 11, Ln. 66 – Col. 12, Ln. 12).
Caizza discloses that the stopper includes a distally facing projection for partially occluding the conduit in the hub when the stopper is in the distal most position inside the barrel (Fig. 20 as labeled below – see also generally Col. 8, Ln. 12-29 as it pertains to defining the low dead space optimizing “projection” distal face of the stopper thereby explaining the utility of the projection illustrated in Fig. 20).

    PNG
    media_image9.png
    424
    733
    media_image9.png
    Greyscale


Claim(s) 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Ciazza”) in view of Applicant’s Admitted Prior Art (“AAPA”), U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”), WO 02/087669 (“Targell”), and U.S. Patent No. 6,068,148 (“Weiler”) as applied above, and further in view of U.S. Publication No. 2006/0161115 (“Fangrow”).
Regarding Claim 19, Caizza, as modified in the relied upon embodiment, discloses the invention substantially as claimed except that the collar-engaging structure on the hub of the needle assembly (421 which operatively connects with syringe 322) comprises two thread engaging projections on the hub. Should Examiner’s arguments that the disclosure of Caizza is suitable to resolve to practice the above noted obvious modifications to the syringe (322) in accordance with the recited alternative features, the following is presented. 
Examiner notes that it is well-known in the art that luer lugs are a suitable and well-known obvious alternative to luer threads for the purpose of affixing fluid handling medical implements. Specifically, Fangrow discloses a medical connection interface for interfacing with the hub of a luer threaded syringe (Abstract) which employs a plurality of thread engaging and projecting lugs (70 or 71) provided on opposite sides in an offset orientation (see Fig. 6 or Fig. 11) disclosed as being useful for engaging luer threads of a syringe (Par. 59, Par. 64). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the projecting threads of the invention of Caizza with luer lugs, as disclosed by Fangrow, thereby only achieving the expected results of substituting one known syringe connecting interface with an art-recognized, suitable alternative connecting interface.
Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Ciazza”) in view of Applicant’s Admitted Prior Art (“AAPA”), U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”), WO 02/087669 (“Targell”), and U.S. Patent No. 6,068,148 (“Weiler”) as applied above, and further in view of U.S. Publication No. 2004/0006312 (“Donnan”).
Regarding Claim 21, Caizza, as modified in the relied upon embodiment, discloses the invention substantially as claimed except the hub engaging structure comprises two thread engaging projections on an inside surface of the collar of the syringe barrel. Should Examiner’s arguments that the disclosure of Caizza is suitable to resolve to practice the above noted obvious modifications to the syringe (322) in accordance with the recited alternative features, the following is presented.
It is well-known in the art that two thread engaging projections are a suitable and well-known obvious alternative to continuous luer threads for the purpose of affixing fluid handling medical implements. Specifically, Donnan discloses that interconnecting collars (115) for syringe barrels (14) can be provided as either continuous threads (see e.g. 226) or as two thread engaging projections (114; Fig. 4) for engaging corresponding threads on a hub structure (Par. 101). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the projecting threads of the invention of Caizza with dual projecting thread engaging portions, as disclosed by Donnan, thereby only achieving the expected results of substituting one known syringe connecting interface with an art-recognized, suitable alternative connecting interface.
Claim(s) 5 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,840,291 (“Caizza”) in view of Applicant’s Admitted Prior Art (“AAPA”), U.S. Publication No. 2006/0200085 (“Watts”), U.S. Patent No. 6,699,223 (“Sharp”), WO 02/087669 (“Targell”), and U.S. Patent No. 6,068,148 (“Weiler”) as applied above, and further in view of U.S. Patent No. 5,782,803 (“Jentzen”).
Regarding Claims 5 and 22, to the extent that Applicant should argue that the illustrated projection/protrusion of Caizza’s piston head is not clearly described in Fig. 20 and therefore its function/utility is not immediately apparent to the ordinary artisan the following is presented.
Jentzen describes a low dead-space syringe comprising piston (e.g. 300) having a distally facing projection (301) for partially occluding said conduit in said hub when said stopper is in the distal most position inside the barrel (see Fig. 5) in order to affect maximum ejections of the medicament (Abstract), wherein the projection can comprise a variety of shapes/sizes corresponding to the internal geometry of the syringe (see Fig. 5, 10, 13). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the projection of the invention of Caizza having a suitable geometry/shape to correspond to any changes in the internal geometry of the syringe nozzle, as disclosed by Jentzen, in order to ensure that the maximum volume of medicament is expelled from the syringe.

Response to Arguments
Applicant's arguments filed 27 September 2022 have been fully considered but they are not persuasive.
Applicant argues (Pg. 8) that “Caizza does not suggest any desirability of modifying its fluid transfer device to obtain ‘a low dead space syringe which is easy to manufacture and provides consistently low dead space from syringe to syringe and an effective seal between the needle assembly and the syringe barrel”. However, this is not persuasive. Examiner first notes that Applicant’s quoted subject matter is not found in the claims and that presuming, such additional verbiage should be taken into consideration, these features can be found present through satisfaction of the modifications of Caizza to include the claimed structure pursuant to the specific and precise motivations cited in the body of the above rejection.
Furthermore, Caizza, particularly when considered through the critical lens of the ordinary artisan would be recognized to present with specific features recognized as easy to manufacture, dead space reducing, and seal improving –
see e.g. the dead space reducing plunger tip projection – see Fig. 20 – whose utility is clearly and unambiguous recognized elsewhere in the prior art – see e.g. Jentzen – Abstract; 

see also substantially flat mating surfaces (see angles A and C, Fig. 22 and 31 – whose utility is clearly and unambiguous recognized elsewhere in the prior at – see AAPA, Par. 4).

Additional features such as making the sealing surface precisely perpendicular (see Caizza, Fig. 12, obvious carrying forward of the principles governing the angle of A and C to be 178 degrees – a value substantially similar to the instantly claimed value, and AAPA, Par. 4) and providing secondary annular sealing members (see e.g. Watts) are also recognized as beneficial. Examiner submits that the primary reference, itself, need not expressly recognize the particular utility of the modification so long as the relevance and obviousness of the modification would be recognized by the ordinary artisan in consideration of both the secondarily available prior art as well as the level of knowledge, understanding, and skill customary to the ordinary artisan.
Applicant’s arguments (Pg. 8-9) further directed toward a supposed lack of modification of Caizza to obtain “a low dead space syringe which is easy to manufacture and provides consistently low dead space from syringe to syringe and an effective seal between the needle assembly and the syringe barrel” do not speak to the text and features of the claims and are therefore not found to be persuasive. The claims should be considered for the limitations they particularly require and any contrarian analysis to Examiner’s findings should seek to address Examiner’s characterization of the art over the instant claims and particularly address each finding of fact.
Applicant argues (Pg. 9) hindsight bias as to the application of the prior art. In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Here the teachings of the prior art are clearly delineated with precise and specific motivations for combining them such Applicant’s disclosure of invention (other than the Admitted Prior Art which may be relied upon for both anticipatory and obviousness type rejections as well as admissions by Applicant that an angle of 90 degrees presents no criticality over an angle of 89 degrees – whereby the angle of 89 degrees is already particularly known to the prior art) is not relied upon for anything other than understanding the scope of the claims. The sections of Applicant’s disclosure relied upon by Examiner are permissible with the foundations of patent examination where they constitute admissions of prior art (Par. 4) and admissions of equivalence (Par. 37).
 As detailed above, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify Caizza to use a particularly flat mating surfaces directed 90 degrees to the longitudinal axis (see both Caizza and AAPA), provide secondary, supplemental means for sealing inclusive to annular sealing rings (see Watts), construct such an annular sealing ring as an integrally formed tapered projection (see Targell and Weiler), as well as vary the location upon the hub of such an annular sealing ring (see Sharp and Watts) inclusive to locations proximal to the threads of the hub of Caizza.
Applicant argues (Pg. 12) that “a consistent reading of Caizza would suggest that FIG. 12 discloses the same information that is shown in the Examiner’s Supplemental Figure... there is no disclosure, teaching, or suggestion in Caizza of the claimed flat proximally facing annular surface at the proximal end of the body portion positioned at 90 degrees with respect to the longitudinal axis of the syringe barrel”. However, this is not persuasive. Applicant cites no evidence to support this conclusion that Fig. 12 does not illustrate what the ordinary artisan would recognize as a flat surface, presented 90 degrees with respect to the longitudinal axis of the syringe barrel. Caizza does not link angles A, B, and C to the configuration shown in Fig. 12, therefore the expectation by the ordinary artisan would be that Caizza discloses, in Fig. 12, an alternative embodiment (see Col. 5, Ln. 42-43 which indicates that Fig. 12 is particularly an “alternative embodiment”) that implements a particularly flat sealing surface as is reflected in the drawings. 
Furthermore, Examiner notes that the obviousness statement does not rely upon Caizza alone, but rather relies upon the clear jurisprudence pertaining to closely extending ranges (see MPEP 2144 I) as well as Applicant’s Admitted Prior Art, which MUST be considered as a relevant admission for both anticipatory and obviousness type rejections (see Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988), In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975).
Applicant argues “It is recognized that ‘[o]bviousness may not be established using hindsight or in view of the teaches of suggestions of then inventor’”. However, Applicant’s analysis here fails to appreciate the content of the relied upon admissions by Applicant (see Par. 4 and Par. 37) – which again are not applied in a vacuum, but must be taken into consideration with Caizza and current jurisprudence. Par. 4 is, in clear and certain terms, an admission of the state of the Prior Art. Here Applicant unambiguously recites:
“The prior art also teaches a flat seal, perpendicular to the longitudinal axis of the syringe barrel which mates with a flat seal on the needle hub for use with a threaded needle assembly and barrel engagement structure. The flat seal then greatly reduces the portion of the dead space attributable to variations in barrel and hub tolerances. However, imperfections on either or both of the mating flat surfaces can result in a leaky seal which allows medication to leave the syringe during use.” [emphasis added]

It has been held that a statement by Applicant in the specification or made during prosecution identifying the works of another as ‘prior art’ is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 USC 102, see Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988), In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975).
Here, Applicant’s Admission of Prior Art would appear to be directed toward the concepts previously employed and carried forward in the Caizza invention (a different inventive entity) as it pertains to the express flattening of angles of A and C (see Fig. 22 and 31) to a substantially flat configuration (89 degrees to the longitudinal axis) including approaching an illustrated flat configuration (see Fig. 12). Applicant does not attempt attribute the findings of Par. 4 to the instant inventive entity, “D’Arrigo” or make any claim of ownership, but rather discusses them in the Background Section as subject matter which the ordinary artisan should already be familiar with. Applicant provides no clarification as to the owner or source of the “prior art” admitted to in Par. 4 and therefore Examiner must consider these admissions pertinent.
Again, this Admitted Prior Art is not applied alone or in a vacuum, but also takes into consideration the disclosure of Caizza (see Fig. 12; see also see Col. 13, Ln. 43-52; Col. 14, Ln. 64-67) as well as consideration of the state of current jurisprudence (see MPEP 2144).
Specifically, it is clear that the range recited in Col. 13, Ln. 43-52; Col. 14, Ln. 64-67 of Caizza is significantly close with Applicant’s instantly claimed value (i.e. 178 degrees presents an angle of 89 with respect to the longitudinal axis which is significantly the same as an angle of 90 degrees) in a manner consistent with prior findings of fact by the courts where “[t]he proportions are so close that prima facie one skilled in the art would have expected them to have the same property”, see e.g. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
In the disclosure, Applicant admits (Par. 37) the instantly claimed angle of 90 degrees is not of any particular importance and that “it should be noted that the proximally facing annular surface 74 when it is flat on the hub and the distally facing annular surface 58 when it is flat on the barrel need not be aligned exactly at 90 degrees from the longitudinal axis. A broad range of angles will work with the angles of 88 degrees to 92 degrees being desired and 90 degrees being preferred” [emphasis added]. While 90 degrees is recited as being “preferred” there is no specific rationale given or particular suggestion offered that 90 degrees would work “better” or differently than an example of 89 degrees (a value found within the express invention of Caizza).  As such these constitute “proportions are so close that prima facie one skilled in the art would have expected them to have the same property”. 
Examiner submits that extension of Caizza’s current range end point of 89 degrees to 90 degrees is therefore a mere obvious design choice consistent with the prior art (see especially Fig. 12 Caizza and AAPA – Par. 4) as well as the expectation that an angle of 89 degrees would not function any differently from an angle of 90 degrees (by Applicant’s own admission – in Par. 37 which serves as a prima facie rebuttal to any claims by Applicant that 90 degrees offers an improvement over 89 degrees unless accompanied by new, significant evidence). The findings here are that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), whereby the range of Caizza is appreciably similar to the claimed value cited by Applicant and would not be expected to function any different, see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) Caizza illustrates further examples that appear to show a perpendicular, flat surface (see Fig. 12), and Applicants Admitted Prior Art (see Par. 4) indicates such flat, perpendicular surfaces already to known to art and does not, specifically, lay claim to them as party to the work of the instant inventive entity (RE: D’Arrigo).
In response to Applicant's arguments (see Pg. 15-17) against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant agues (Pg. 17) that “The Office Action again fails to recognize that the limitations describing the tapered projection were not incorporated into the claims until after prosecution was re-opened after appeal”. However, this is not persuasive. Specifically, Examiner notes that previously presented Claims 8 were included in the claim set party to the PTAB decision. Here Applicant claimed “wherein said annular sealing ring is a tapered projection having a base adjacent to said body and a free end, said tapered projection being wider at said base than at said free end” – with such a “tapered projection” being a species of the more general annular sealing ring. Such a limitation is substantially similar to that found in the current independent claims, i.e. “said hub of the needle assembly further including a tapered projection having a base adjacent to said body portion and a free end, said tapered projection being wider at said base than at said free end”.
Furthermore, the findings of the PTAB must be considered dispositive as they concern the obviousness of providing an annular sealing ring at a specific location along the hub of the invention of Caizza (see Caizza, Watts, and Sharp), whereby the Targell reference clearly indicates that an integrally formed tapered projection is an obvious species of annular sealing ring and a suitable alternative to an o-ring type annular sealing ring (see Pg. 13 and 14). To this end the findings of the PTAB must be taken into consideration with the only question not explicitly and particularly address by the PTAB being whether Examiner’s findings that a tapered annular sealing ring projection of the type described by Targell and Weiler is an obvious variant of other annular sealing ring projections inclusive to o-rings such as those taught by Watts and Sharp. In other words, inclusion of an annular sealing ring (especially an O-ring) in the invention of Caizza at a location proximal to the threads is an issue already ruled upon by the board and the only question pertains to simple substitution of known equivalents in replacing an o-ring with a tapered sealing projection (with Targell establishing such an equivalence – see Pg. 13-14). It is immaterial for Targell to resolve the precise obvious location for a sealing ring in the modification of Caizza to the extent that Targell is not relied upon to purport such a location. Rather Watts and Sharp are relied upon (as confirmed by the PTAB) to demonstrate obviousness for varying the location of an annular sealing ring to lie proximal to the threads in the invention of Caizza.
Applicant argues (Pg. 17) that “it is unclear where support for this assertion [i.e. integrally formed tapered projections being alternatives for o-rings] can be located in Targell.” However, this is not persuasive. As clearly was articulated in the rejection:

“Targell discloses a related needle hub (Fig. 5) likewise provided to sealingly fit within cylindrical collar of a syringe barrel (12 – see Fig. 2) wherein Targell explicitly recites that an integrally formed, tapered projection (38) can be used as an express alternative to an o-ring seal (see Pg. 13, 14) where the lip seal has a base adjacent to the hub body of the device and a free end (see the acme/apex of the lip seal remote from the base),  said tapered projection appear to be being wider at said base than at said free end (see Fig. 5), the tapered projection being integrally formed with said body portion (Pg. 8, 9).” [emphasis added]

Specifically, these cited portions of Targell include (see Pg. 13-14) include the text “the present invention as embodied in the illustrated syringe results in an much simplified design…[a]dvantages that can be realized include the following… an integral lip seal rather than an “O” ring seal…” [emphasis added]. As such, Targell establishes that O-ring seals and integral annular lip seals (inclusive to the tapered design 38 illustrated in Fig. 5) are suitable, replacements for o-rings in consideration of forming a seal between a needle hub (Fig. 5) and syringe barrel (10) in obtaining only a predictable and expected outcome. Here Applicant appears to have only performed a simple substitution of known equivalents, whereby such a substitution is held to be obvious, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Applicant argues (Pg. 18) that “both Watts and Sharp contemplate the use of concentric grooves to hold the annular sealing ring with the annular sealing ring having a circular cross-sectional shape”. However, such findings in Watts and Sharp are immaterial to the extent that Targell (see Pg. 13-14) clearly indicates that integrally formed annular sealing lips having a base and free end are clear substitute alternatives to O-ring type seals such as those described by Watts and Sharp.
Applicant argues (Pg. 19) concerning piecemeal analysis of the reference and ignoring the findings of the PTAB concerning the obviousness of locating an annular sealing ring on the hub of Caizza at a location proximal to the threads. There is no question, as per the PTAB decision, that locating an annular sealing ring (at least of the o-ring type) at a location proximal to the threads of the hub is obvious – and such a finding must be considered dispositive by Examiner. 
Examiner reasserts that the only salient question is whether an integrally formed, tapered, annular sealing projection (such as that described by Targell and Weiler) is a suitable, obvious alternative to the o-ring type annular sealing rings known to Watts and Sharp. Examiner submits that the clear recitation in Pg. 13 and 14 of Targell that an “integral lip seal” of the type (38, see Fig. 5) can be used to replace an O-ring seal via substitution of known equivalents to seal between a needle hub (Fig. 5) and a syringe body (10 – see Fig. 2) is sufficient to build-upon the findings by the Board and clearly demonstrate the claimed invention to be obvious, particularly as it pertains to the location of “a tapered projection having a base adjacent to the body portion and a free end, said tapered projection being wider at said base than at said free end, the tapered projection being integrally formed with said body portion, the tapered projection positioned proximal of an entirety of a collar-engaging structure on the hub of the needle assembly”.	Applicant has provided no salient arguments concerning why such an integral, tapered projection should be considered a non-obvious alternative to an o-ring to contradict the findings of Targell (Pg. 13-14). In fact, Applicant makes no discussion over the findings of Targell that the integral sealing lip (38) is an express replacement, alternative to an “O-ring seal” (Pg. 13-14) and merely asserts that it is unclear where Targell teaches such a finding (despite Examiner’s citation to Pg. 13-14). In light of the cited prior art (see particularly Targell and Weiler) Examiner must conclude that the claimed integral, tapered sealing projection is an obvious species of an annular sealing ring and an obvious alternative to a sealing o-ring, whereby such a finding in concert with the findings of the PTAB suggests locating such an integral, tapered sealing projection to a location proximal to the threads of the invention of Caizza would have been obvious.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/14/2022